Citation Nr: 1526855	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-12 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to an initial compensable rating for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for dislocated self relocated right little finger with hyperextension of the proximal interphalangeal (PIP) joint.

4.  Entitlement to an initial compensable rating for right knee strain.

5.  Entitlement to an initial compensable rating for left knee strain.

6.  Entitlement to an initial rating in excess of 10 percent for left elbow ulnar neuropathy.

7.  Entitlement to an initial rating in excess of 10 percent for cervical strain.

8.  Whether there was clear and unmistakable error (CUE) in the April 2012 rating decision that denied service connection for a deviated septum.

9.  Whether there was CUE in the April 2012 rating decision that denied service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Terri Perciavalle, Agent


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2007 to May 2011, including combat service for which he was awarded the Combat Action Ribbon and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2012 and September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The April 2012 rating decision denied service connection for traumatic brain injury, a deviated septum, and allergic rhinitis, et. al.  It also granted service connection for PTSD, dislocated self relocated right little finger with hyperextension of the PIP joint, right knee strain, left knee strain, left elbow ulnar neuropathy, and cervical strain, assigning initial disability evaluations.  The September 2014 rating decision found there was no CUE in the April 2012 denials of entitlement to service connection for a deviated septum and allergic rhinitis.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claims now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2014); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

The issues of whether there was CUE in the April 2012 rating decision that denied service connection for a deviated septum and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's TBI had its onset in service.

2.  For the entire appeal period, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, panic attacks (weekly or less often), mild memory loss (such as forgetting names, directions, recent events); anger and irritability, intrusive thoughts, nightmares, avoidance, and hypervigilance.

3.  For the entire appeal period, the Veteran's right knee strain has been productive of painful motion with flexion limited to no less than 140 degrees, including on repetition, and extension limited to 0 degrees, without ankylosis, recurrent subluxation or instability, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.
4.  For the entire appeal period, the Veteran's left knee strain has been productive of painful motion with flexion limited to no less than 140 degrees, including on repetition, and extension limited to 0 degrees, without ankylosis, recurrent subluxation or instability, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.

5.  For the entire appeal period, the preponderance of the evidence shows that the Veteran's dislocated self relocated right little finger with hyperextension of the PIP joint is characterized by pain, limitation of motion, and ankylosis.

6.  On January 24, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, requesting a withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 10 percent for left elbow ulnar neuropathy.

7.  On January 24, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, requesting a withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 10 percent for cervical strain.


CONCLUSIONS OF LAW

1.  TBI was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Effective May 2, 2011, the criteria for a rating of 30 percent for PTSD are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  Effective May 2, 2011, the criteria for a rating of 10 percent for right knee strain are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5260 (2014).

4.  Effective May 2, 2011, the criteria for a rating of 10 percent for left knee strain are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5260 (2014).

5.  The criteria for an initial compensable disability rating for dislocated self relocated right little finger with hyperextension of the PIP joint are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5230 (2014).

6.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 10 percent for left elbow ulnar neuropathy by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

7.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 10 percent for cervical strain by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The Veteran's claims arise from his disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and identified post-service treatment records have been obtained.  He was afforded a VA psychiatric examination in October 2011 and VA examinations of the knees and right hand in November 2011.  The resulting reports are adequate because the examiners discussed his medical history, described his disabilities and symptoms in detail, conducted examinations, and provided clear conclusions connected to supporting data by reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran has not reported, nor does the record show, that his PTSD, knee, or finger disabilities have worsened in severity since the most recent examinations in October 2011 and November 2011.  As such, new examinations are not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

II.  Service connection claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may be granted when "the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is an uncontested fact that the Veteran sustained a TBI in service after an IED blast struck his vehicle in Afghanistan.  The Board further finds that the Veteran meets the requirements of a current disability.  In this regard, post-service VA treatment records consistently list "mild TBI" as an active problem.  In a September 2011 VA TBI screening, the Veteran reported that in the past week he had experienced light sensitivity, dizziness/balance problems, irritability, and headaches.  Since the TBI, he had also experienced memory problems/lapses and sleep problems.  In a July 2012 evaluation by a VA psychologist the Veteran reported a history of migraines every two months that he related to his TBI.  Although the Veteran has occasionally been asymptomatic since he separated from service in May 2011, the Board finds nothing in the record that would warrant a finding that his underlying diagnosed TBI has been cured.  See Romanowski v. Shinseki, 26 Vet. App. 289 (2013) (holding that the current disability requirement may be met by a diagnosis issued prior to the date of claim).

Thus, the Board finds that the Veteran has a current disability of TBI that was incurred coincident with service, namely the March 2010 IED blast.  Thus, service connection is warranted.

III.  Higher rating claims

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A.  PTSD

The Veteran's PTSD is currently rated noncompensably disabling.  In a January 2014 submission, his representative contends that a 30 percent rating is warranted throughout the entire appeal period.  The Board agrees.

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The Board finds that for the entire appeal period the criteria for a rating of 30 percent are met.  The evidence shows that the Veteran's PTSD produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, panic attacks (weekly or less often), mild memory loss (such as forgetting names, directions, recent events); anger and irritability, intrusive thoughts, nightmares, avoidance, and hypervigilance.

Conversely, the Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 30 percent during the appeal period, as they are not of such a severity, duration, or frequency to result in occupational and social impairment with reduced reliability and productivity.

In this regard, the October 2011 VA examination report showed logical and coherent thought, normal speech, and testing results "consistent with mild symptoms of PTSD."  The Veteran was a full time student and thrived in that environment, earning "A" grades and successfully navigating the stresses of the academic environment with a double major.  The VA examiner described his symptoms as "quite mild" and assigned a GAF of 70 due solely to PTSD symptoms.

In VA psychiatric treatment records dated in December 2011 and February 2012, a GAF of 65 was assigned for increased symptoms of anxiety, depression, irritability, negative thoughts, intrusive thoughts, nightmares, sadness, and crying.  In a July 2012 VA evaluation conducted by a VA psychologist, the Veteran reported mild PTSD symptoms of nightmares, intrusive thoughts and hyperarousal "but denied that these were interfering in his life."  He was subsequently assigned a GAF of 70.  

Thus, the Veteran was assigned GAF scores of 65 and 70 during the appeal period for PTSD symptoms.  GAF scores between 61and 70 indicate mild symptoms and impairment that correspond to those demonstrated by the Veteran, including depressed mood but generally functioning pretty well, with some meaningful interpersonal relationships.  The Board acknowledges that lower GAF scores of 55 were assigned in late July 2012 and August 2012 but the assigning psychologist tied these solely to the Veteran's alcohol abuse diagnosis and therefore they can be separated from the service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, the Board finds that Veteran's GAF scores do not support a finding that he has the moderate symptomatology that would warrant a 50 percent rating.

The evidence of record shows that the Veteran has additional symptomatology that is not enumerated in the rating criteria, including anger, intrusive thoughts, nightmares, avoidance, and hypervigilance.  While these symptoms contribute to his social and occupational impairment, the evidence does not show that the additional occupational and social impairment from these symptoms result in reduced reliability and productivity.  Thus, a rating in excess of 30 percent is not warranted for these symptoms.

In summary, the preponderance of the evidence does not show symptoms of such frequency, severity, or duration so as to cause occupational and social impairment resulting in more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

B.  Knees

Service connection is in effect for right and left knee strain, each rated noncompensably disabling effective May 2, 2011, under DC 5260.  The Veteran contends that these disabilities are more severe than the currently assigned ratings and that he is entitled to higher ratings.  The Board agrees and finds that a minimum 10 percent rating is warranted for each knee on the basis of painful motion.  

Diagnostic Code 5256, which evaluates ankylosis of the knee, provides for a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides for a 10 percent disabling for a slight impairment; a 20 percent disabling for a moderate impairment; and a 30 percent disabling for a severe impairment.  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  

Under DC 5260, which evaluates limitation of flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which evaluates limitation of extension, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.

DCs 5260 & 5261 - Limitation of Flexion & Extension

VA treatment records and examinations show that the Veteran's knee flexion was measured once during the appeal period at the November 2011 VA examination.  Both knees flexed to 140 degrees or greater, including on repetition, without objective evidence of painful motion and without any additional functional loss or impairment.  Because the Veteran's flexion has exceeded 45 degrees throughout the appeal period, it has not been limited to a compensable level under DC 5260 in either knee.

Likewise, at the November 2011 VA examination extension was 0 degrees bilaterally, with no objective evidence of painful motion.  Therefore, the Veteran has no compensable limitation of extension under DC 5261, and a higher rating is not available under this DC.

However, functional loss is present in both knees, manifesting as pain on movement.  The Veteran has competently reported that his bilateral knee pain flares with long runs.  The right knee flares once a week and requires ice, Motrin, and rest.  He occasionally uses an ACE bandage for the right knee when running.  The left knee flares once a month and self-resolves after two hours.  The Veteran is competent to report pain on movement.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Moreover, the Board finds him credible, as his reports are internally consistent and there is no evidence to the contrary.  Caluza, 7 Vet. App. 498.

The normal range of motion for the knee is 140 degrees flexion and 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  Compensation for pain is limited to a single 10 percent disability rating per joint when there is "no actual or compensable limitation of motion."  See Mitchell, 25 Vet. App. at 36.  Here, the Veteran has no actual limitation of motion but the evidence shows that on flare-ups he has functional loss due to painful motion that is otherwise not compensable under the rating criteria.  Thus, the Board finds that the Veteran is entitled to the minimum rating of 10 percent for limitation of flexion due to pain for each knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; Mitchell, id.

Because neither knee flexion nor extension have manifested to a compensable level in either knee, even considering the Veteran's subjective complaints on flare-up, the evidence demonstrates that the criteria for a rating in excess of 10 percent have not been met.  The Board thus finds that a rating in excess of 10 percent for limitation of motion is not warranted for either knee.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.59; Gilbert.

Other Diagnostic Codes

The Board has considered whether it may be appropriate to rate the Veteran's knee disabilities under other DCs, but finds that no higher or additional evaluations are warranted.

There is no lay evidence of instability or subluxation in either knee; the VA examiner affirmatively found that instability and recurrent subluxation were clinically absent.  Lachman's test and drawer tests were both negative.  Thus, the lay and medical evidence both show an absence of recurrent subluxation and lateral instability in the knees that would warrant an additional rating under DC 5257.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).

Diagnostic Codes 5256, 5258, and 5259 provide ratings for ankylosis, dislocated cartilage, and removed cartilage, respectively.  The evidence shows that these symptoms are absent.  Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.  The medical evidence shows that such impairment is absent.  Therefore, a higher rating is not available under these DCs.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating under any other diagnostic codes.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

C.  Right little finger

The Veteran's right little finger disability is evaluated as noncompensable under 38 C.F.R. § 4.71a, DC 5230, effective May 2, 2011.  After reviewing all of the evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted.
Specifically, under the applicable diagnostic criteria, any limitation of motion or ankylosis of the little finger of either hand is noncompensable.  38 C.F.R. § 4.71a, DCs 5227 and 5230.  Moreover, although 38 C.F.R. § 4.59 and Burton provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion or ankylosis of the little finger.  Thus, even though the Veteran has hyperextension of the PIP joint and pain, no compensable rating is available.

As to rating the Veteran's right little finger disability as an amputation under 38 C.F.R. § 4.71a, DC 5156, at the November 2011 VA examination, he reported flares of pain only two to three times per month and the examiner found the little finger is opposable to the thumb and palm, with no functional loss or impairment. 
Thus, the Board finds that the Veteran's degree of adverse symptomatology (i.e., hyperextension of the PIP joint, ankylosis, and pain) do not form a sufficient basis for finding the severity of his right little finger disability is equivalent to an amputation.  Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld so long as it is supported by explanation and evidence).  

Finally, as to rating the Veteran's right little finger disability under any other DC used to rate finger disabilities and/or as a wrist disability, the Board finds that, given the nature and location of his service-connected disorder, it is not ratable under any of the other criteria to rate finger disabilities and/or the wrist because these other criteria do not deal with his right little finger.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3, 4.71a, DCs 5215 to 5230 (2014); Butts; Gilbert.

D.  Other considerations

The Board finds that the Veteran's symptoms have been stable throughout the appeal period and therefore staged ratings are not appropriate.  Hart.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected PTSD, bilateral knee disabilities, and right little finger disability.  PTSD is characterized by depressed mood, anxiety, panic attacks weekly or less often, and mild memory loss.  These manifestations are contemplated by the rating criteria.  The Board has also considered symptoms of anger, irritability, intrusive thoughts, nightmares, avoidance, and hypervigilance that are not found in the rating schedule and concluded that the Veteran's overall impairment more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The rating criteria also contemplate the specific symptoms directly associated with the Veteran's bilateral knees and little finger disabilities.  His bilateral knee strain is characterized by full extension and flexion, including on repetition, without evidence of ankylosis, recurrent subluxation or instability, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.  His little finger disability is characterized by pain, limitation of motion, and ankylosis.  These manifestations are contemplated in the applicable rating criteria.  Additional functional effects of pain are specifically contemplated by the rating schedule, including the assigned evaluations under 38 C.F.R. §§ 4.40 and 4.59.  See 38 C.F.R. § 4.10 ("The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.")  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, here, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD, bilateral knee, and little finger symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.

IV.  Withdrawn claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In a written submission received on January 24, 2014, the Veteran's representative withdrew the appeal of the issues of entitlement to initial ratings in excess of 10 percent for left elbow ulnar neuropathy and cervical strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

Service connection for TBI is granted.

A 30 percent rating for PTSD is granted subject to the law and regulations governing payment of VA monetary benefits, effective May 2, 2011.

A 10 percent rating for painful motion of the right knee is granted, subject to the law and regulations governing the payment of VA monetary benefits, effective May 2, 2011.

A 10 percent rating for painful motion of the left knee is granted, subject to the law and regulations governing the payment of VA monetary benefits, effective May 2, 2011.

An initial compensable rating for a dislocated self relocated right little finger with hyperextension of the PIP joint is denied.

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for left elbow ulnar neuropathy is dismissed.

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for cervical strain is dismissed.


REMAND

In a September 2014 rating decision, the RO found there was no CUE in the April 2012 rating decision that denied entitlement to service connection for a deviated septum and allergic rhinitis.  In October 2014, the Veteran submitted a notice of disagreement with this decision.  38 C.F.R. §§ 20.201, 20.302(a) (2014).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) as to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC as to his claims of CUE in the April 2012 rating decision that denied entitlement to service connection for a deviated septum and allergic rhinitis.  The SOC must include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


